Citation Nr: 1505680	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to ratings for posttraumatic stress disorder in excess of 50 percent (PTSD) prior to April 3, 2014, and in excess of 70 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2013 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, granted service connection for PTSD (rated 50 percent) and denied a TDIU rating.  An interim November 2011 rating decision continued the 50 percent rating for PTSD, and a January 2014 rating decision increased the rating for PTSD to 70 percent, effective April 3, 2014.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  In October 2014, a videoconference hearing was held before the undersigned; a transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in December 2013.  At the videoconference hearing before the undersigned, he testified that his PTSD has increased in severity since.  Accordingly, a contemporaneous examination to ascertain the current severity of his PTSD is necessary. 

Additionally, at the Board hearing, the Veteran testified that he continues to receive VA and Vet Center treatment for his PTSD.  The most recent VA mental health treatment records associated with the record are dated in April 2014 and the most recent Vet Center records are dated in June 2013.  Records of treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand.

As the TDIU claim is inextricably intertwined with the increased rating claim, consideration of that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.  After securing any necessary releases, the AOJ should obtain copies of complete records (those not already associated with the record) of all evaluations and/or treatment the Veteran has received for his PTSD, to specifically include Vet Center records since June 2013 and VA treatment records since April 2014. 

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  [The examiner should note that the Veteran a diagnosis of obstructive sleep apnea (which is not service connected), and that it appears as though some symptoms of sleep disturbance may overlap.]  The examiner should:

(a)  Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 70 percent (or any other symptoms of similar gravity).  The report should include discussion of any additional psychiatric symptoms not previously considered and any increase in the severity of prior noted PTSD symptoms.

(b)  To the extent possible, clearly distinguish between the sleep disturbance symptoms (and related impairment) associated with the Veteran's service-connected PTSD from those associated with non-service-connected sleep apnea.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  [Any symptoms attributable in part to PTSD and in part to a non-service-connected diagnosis should be attributed to PTSD in assessing the disability picture presented by such disability.]

(c)  If the diagnostic picture presented shows worsening of the disability since December 2013, the examiner should discuss the associated functional limitations and expected impact on social and occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the claim for a TDIU rating, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

